DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, ”the wire layer comprises metal that, when in viewed in the cross section perpendicular to the second horizontal direction, extends continuously in the first horizontal direction from one of the two contacts to another of the two contacts”, as claimed in claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) the wire layer comprises metal that, when in viewed in the cross section perpendicular to the second horizontal direction, extends continuously in the first horizontal direction from one of the two contacts to another of the two contacts”, which is not disclosed in the specification or figures. Figure 18 shows that the wire layer 141/120/170 does not extend continuously from the one contact 142 to the other contact 172, which are on opposite sides of the first contact 122, as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 9, 11 – 14, 17 – 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2014/0246707 A1, prior art of record, see IDS filed July 9, 2020) in view of Park (US 2015/0255495 A1, prior art of record, see IDS filed  July 9, 2020).
Regarding claim 9, Koo discloses an image sensor (e.g. figures 2 and 3A) comprising:
a substrate (substrate 2) comprising a pixel area (e.g. pixel area comprising unit pixels “UP”, ¶ [0051]), a first side (e.g. bottom side as seen in figure 3A), and a second side opposite to the first side (e.g. top side as seen in figure 3A), wherein light is incident to the second side (e.g. as seen in figure 3A, light is incident on second (top) side where the microlenses 44 and color filters 42 are located) and the pixel area comprises a plurality of pixels (plurality of pixels “UP");
a first pixel separation structure in the substrate to separate the pixels from each other and comprising a conductive layer therein (e.g. first pixel separation structure on the right side of figure 3A with conductive layer 13a therein, and including a portion of 13 extending horizontally between the pixels “UP” in figure 2, ¶ [0053]); and
a wire layer spaced apart from the conductive layer on the substrate (e.g. wire layer 132, seen in figure 3A to be spaced apart from conductive layer 13 and arranged on bottom of substrate 2, ¶ [0053]), and 
a second pixel separation structure is adjacent to the first pixel separation structure in a first horizontal direction (e.g. second pixel separation structure 12 in the middle of figure 3A, which is adjacent to the first pixel separation structure 13a in the first horizontal direction, ¶ [0052] – [0053]),
wherein the first and second pixel separation structures extend longitudinally in a second horizontal direction perpendicular to the first horizontal direction (e.g. as seen in figure 2, the first pixel separation structure 13a and the second pixel separation structure 12 both have an extent in a second horizontal direction (i.e. vertical direction of figure 2), which is perpendicular to the first horizontal direction (i.e. horizontal direction of figure 2)), and
the first pixel separation structure is connected to the wire layer through a first contact (figures 2 and 3A, contact 130, ¶ [0053]),
wherein when viewed in a cross section perpendicular to the second horizontal direction a plurality of additional contacts are each between the wire layer and the substrate (e.g. as seen in figure 3A, plurality of additional contacts 21 and 30 are between the (discontinuous) wire layer 132 and the substrate 2).
Koo is silent with respect to disclosing when viewed in a cross section perpendicular to the second horizontal direction, the first pixel separation structure is connected to the wire layer through the first contact, the second pixel separation structure is not connected to any contact thereon, and wherein the cross section perpendicular to the second horizontal direction includes the second pixel separation structure.
Park discloses an analogous device (e.g. figures 3A and 3B), comprising, when viewed in a cross section perpendicular to the second horizontal direction (figure 3B), a first pixel separation structure (e.g. first pixel separation structure 230T in middle of figure 3B, as clarified in annotated figure 3B below, ¶ [0093]) is connected to a wire layer (261a) through a first contact (262b), the second pixel separation structure (e.g. second pixel separation structure 230T on left of figure 3B, as clarified in annotated figure 3B below, ¶ [0093]) is not connected to any contact thereon (e.g. as seen in figure 3B), and an additional contact (262a) is between the wire layer (261a) and the substrate (220), and wherein the cross section perpendicular to the second horizontal direction includes the second pixel separation structure (as seen in figure 3B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koo such that 

    PNG
    media_image1.png
    503
    743
    media_image1.png
    Greyscale

Regarding claim 11, Koo in view of Park disclose the image sensor of claim 9, wherein the wire layer surrounds at least a portion of an outer portion of the pixel area, and the wire layer overlaps the conductive layer and extends in a line form (e.g. as rendered obvious by Park, which shows in figures 3A and 3B wire layer 161a within region “B” is in outer portions of the pixel area “A” and overlaps conductive layer 232 of the pixel separation structures. The wire layer may be considered to be in a line form since it extends in a linear (straight) direction).

Regarding claim 12, Koo in view of Park disclose the image sensor of claim 9, wherein the substrate further comprises a dummy area surrounding the pixel area, and wherein the wire layer is on the pixel area inside the dummy area (e.g. Koo, figure 2, consider the dummy area the area of the device outside and surrounding the area occupied by wire layer 132 and the pixel separation structures 13, 13a).

Regarding claim 13, Koo in view of Park disclose the image sensor of claim 9, wherein the first pixel separation structure comprises an insulating layer (Koo: insulating  layer 11, ¶ [0052], Park: insulating layer 231, ¶ [0093]) and the conductive layer in the insulating layer (as seen in figure 3A of Koo, conductive layer 13 (13a), and figure 3B of Park, conductive layer 232), wherein the conductive layer comprises at least one of polysilicon, doped polysilicon, metal, or metal silicide (e.g. as disclosed in ¶ [0053] of Koo and ¶ [0095] of Park), and wherein the insulating layer comprises at least one of silicon oxide, silicon nitride, or silicon oxynitride (e.g. as disclosed in ¶ [0052] of Koo and ¶ [0094] of Park).

Regarding claim 14, Koo in view of Park disclose the image sensor of claim 9, wherein the pixel area has a rectangular shape when viewed in a horizontal cross section (e.g. as seen in figures 2 and 3A of Koo, and figures 3A and 3B of Park) and wherein the wire layer has a shape of a rectangular ring surrounding an outer portion of the pixel area, or has a shape corresponding to four comer portions or four side portions of the rectangular ring (one may consider the wire layer 132 of Koo to 

Regarding claim 17, Koo in view of Park disclose the image sensor of claim 9, wherein the wire layer is on the first side or the second side of the substrate, and wherein the image sensor is configured to apply a voltage to the conductive layer of the first pixel separation structure through the wire layer and the first contact (e.g. as seen in figure 3B of Park, figure 2 of Koo, and as disclosed in ¶ [0053] of Koo. Furthermore, the claimed recitation of the image sensor being configured to apply a voltage to the conductive layer of the first pixel separation structure through the wire layer and the first contact is a statement of intended use, and it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114).

Regarding claim 18, Koo in view of Park disclose the image sensor of claim 17, wherein the voltage is a negative voltage (as disclosed in ¶ [0053] of Koo).

Regarding claim 19, Koo discloses an image sensor (e.g. figures 2 and 3A)  comprising:
a substrate (substrate 2) comprising a pixel area (e.g. pixel area comprising unit pixels “UP”, ¶ [0051]), a first side (e.g. bottom side as seen in figure 3A), and a second side opposite to the first side (e.g. top side as seen in figure 3A), wherein light is incident to the second side (e.g. as seen in figure 3A, light is incident on second (top) side where the microlenses 44 and color filters 42 are located), and wherein the pixel area comprises a plurality of pixels (plurality of pixels “UP");
a first pixel separation structure in the substrate to separate the pixels from each other and comprising a conductive layer therein (e.g. first pixel separation structure on the right side of figure 3A with conductive layer 13a therein, and including a portion of 13 extending horizontally between the pixels “UP” in figure 2, ¶ [0053]); and
a first wire layer spaced apart from the conductive layer on the substrate (e.g. wire layer 132, seen in figure 3A to be spaced apart from conductive layer 13 and arranged on bottom of substrate 2, ¶ [0053]), 
wherein the first pixel separation structure, a second pixel separation structure, and a third pixel separation structure are spaced apart from each other along a first horizontal direction and extend longitudinally in a second horizontal direction perpendicular to the first horizontal direction (e.g. second pixel separation structure 12 in the middle of figure 3A and third pixel separation structure 12 on the left side of figure 3A, which are spaced apart from the first pixel separation structure 13a in the first horizontal direction of figures 2 and 3A, and are seen in figure 2 to have an 
the first pixel separation structure is connected to the first wire layer through a first contact (figures 2 and 3A, contact 130, ¶ [0053]),
wherein when viewed in a cross section perpendicular to the second horizontal direction a plurality of additional contacts are each between the wire layer and the substrate (e.g. as seen in figure 3A, plurality of additional contacts 21 and 30 are between the (discontinuous) wire layer 132 and the substrate 2).
Koo is silent with respect to disclosing, when viewed in a cross section perpendicular to the second horizontal direction, the first pixel separation structure is connected to the first wire layer through the first contact, the second and third pixel separation structures are not connected to any contact, respectively, thereon, and wherein the cross section perpendicular to the second horizontal direction includes the second pixel separation structure.
Park discloses an analogous device (e.g. figures 3A and 3B), comprising, when viewed in a cross section perpendicular to the second horizontal direction (figure 3B), a first pixel separation structure (e.g. first pixel separation structure 230T in middle of figure 3B, as clarified in annotated figure 3B below, ¶ [0093]) is connected to a first wire layer (261a) through a first contact (262b), the second and third pixel separation structures (e.g.  are not connected to any contact thereon (e.g. as seen with respect to figures 3A and 3B. Furthermore, regarding the third separation pixel structure, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. See MPEP 2144.04), and an additional contact (262a) is between the first wire layer (261a) and the substrate (220), and wherein the cross section perpendicular to the second horizontal direction includes the second pixel separation structure (as seen in figure 3B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koo such that when viewed in a cross section perpendicular to the second horizontal direction, the first pixel separation structure is connected to the first wire layer through a first contact, the second and third pixel separation structures are not connected to any contact, respectively, thereon, and wherein the cross section perpendicular to the second horizontal direction includes the second pixel separation structure, since Koo discloses the first and second pixel separation structures to be deep trench isolations with conductive layers between pixel regions, and Park discloses an analogous device comprising first and second 


    PNG
    media_image2.png
    485
    572
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    503
    743
    media_image1.png
    Greyscale

Regarding claim 20, Koo in view of Park disclose the image sensor of claim 19, further comprising at least one Shallow Trench Isolation (STI) between the first and second pixel separation structures, or between the second and third pixel separation structures, wherein the first, second, and third pixel separation structures extend deeper into the substrate than the at least one STI (e.g. as seen in figure 3A of Koo, there exists at least one STI between the first and second pixel separation structure, labeled as “STI” in the figure, and the first, second, and third pixel separation structures (12, 13a) are seen to extend deeper into the substrate 2 than the STI).

Regarding claim 22, Koo in view of Park disclose the image sensor of claim 19, wherein the first wire layer is at an outer portion of the pixel area, and the first wire layer overlaps the conductive layer and extends in a line form (e.g. as seen in figures 2 and 3A of Koo, the first wire layer 132 is at the outer portion of the pixel area “UP”. The wire layer may be considered to be in a line form since is extends in a linear (straight) direction).

Regarding claim 23, Koo in view of Park disclose the image sensor of claim 19, wherein the substrate further comprises a dummy area surrounding the pixel area, and wherein the first wire layer is on the pixel area inside the dummy area (e.g. Koo, figure 2, consider the dummy area the area of the device outside and surrounding the area occupied by wire layer 132 and the pixel separation structures 13, 13a).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Park, as applied to claim 9 above, and further in view of Koike (US 2012/0112253 A1, prior art of record).
Regarding claim 15, Koo in view of Park disclose the image sensor of claim 9, further comprising an inner wire layer on one of the first side or the second side of the substrate (e.g. Koo: figure 3A, inner wire layer 30 on first (bottom) side, ¶ [0057]).
Koo and Park are silent with respect to disclosing at least one of the wire layer or the inner wire layer is connected to at least one dummy pixel outside the pixel area through a third contact.
Koike discloses an analogous device (e.g. figures 1 and 2), comprising an inner wire layer arranged on the first side (figure 2, inner wire layer 22/24 within region 100, ¶ [0024]); and a dummy area (figures 1 and 2, dummy area 200) arranged adjacent to the pixel area (figures 1 and 2, pixel area 100) in the substrate and comprising at least one dummy pixel (e.g. dummy pixel 14/16 within dummy area 200, as seen in figure 2, ¶ [0021]), wherein at least one of the wire layer and the inner wire layer is connected to the at least one dummy pixel outside of the pixel area through a third contact (e.g. as seen in figure 2, the inner wire layer 24 of region 100 is electrically connected to the dummy pixel 14/16 within the dummy area 200 outside of the pixel read 100 through third contact 32, ¶ [0026]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Koo in view of Park such that at least one of the wire layer or the inner wire layer is connected to at least one dummy pixel outside the pixel area through a third contact since Koo in view of Park discloses an inner wire layer within the pixel area and a surrounding dummy region, and Koike discloses an inner wire layer within the pixel are and a surrounding dummy region such that at least one of the wire layer or the inner wire layer is connected to at least one dummy pixel outside the pixel area through a third contact. One would have been motivated to have at least 

Regarding claim 16, Koo in view of Park and Koike disclose the image sensor of claim 15, further comprising: a dummy area surrounding the pixel area and comprising the at least one dummy pixel (e.g. as seen in figure 1 of Koike); and a dummy wire layer corresponding to the dummy area (Koike: figure 2, dummy wire layer 43 within dummy region 200), and wherein the third contact connects the dummy wire layer or the at least one dummy pixel (Koike: figure 2, third contact 32 is between dummy wire layer 43 and dummy pixel 14/16), and the dummy wire layer is connected to at least one of the wire layer and the inner wire layer (Koike: figure 2, dummy wire layer 43 is connected to portion 22 of inner wire layer 22/24 through connection wire layer 24 of inner wire layer 22/24).

Allowable Subject Matter
Claims 24, 27 and 28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 24 recites, inter alia, that the wire layer comprises a metal that extends continuously across the STI and the first pixel separation structure, and the metal extends continuously from the first contact to the second contact. These in combination with the remaining limitations of claim 24, are not anticipated or rendered obvious by the prior art. Claims 27 and 28 depend from claim 24.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 and 19 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT T HUBER/Primary Examiner, Art Unit 2892